Citation Nr: 1040634	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  05-07 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on 
the need for aid and attendance or due to being housebound.

2.  Entitlement to a disability rating in excess of 10 percent 
for peripheral neuropathy of the right upper extremity.

3.  Entitlement to a disability rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity.

4.  Entitlement to a disability rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1969.  
The Veteran was found not competent to handle disbursement of 
funds in an August 2009 rating decision.  His wife has been 
appointed as his custodian.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a February 2008 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his spouse provided testimony at an April 2010 
Travel Board hearing before the undersigned at the RO.  A hearing 
transcript is associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran does not have a single service-connected 
disability rated at 100 percent, and he has been awarded a total 
disability rating based on individual unemployability (TDIU).

2.  The evidence is in relative equipoise as to whether the 
Veteran's service-connected disabilities, considered alone, are 
so disabling as to render him unable to care for his daily 
personal needs or protect himself from the hazards and dangers of 
daily living without care or assistance on a regular basis.

3.  During the April 2010 hearing before the Board, prior to the 
promulgation of a decision in the appeal, the Veteran indicated 
that he wished to withdraw his claim of entitlement to 
evaluations in excess of 10 percent for peripheral neuropathy of 
the right upper extremity, left lower extremity, and right lower 
extremity.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, the criteria 
for SMC based on the need for regular aid and attendance are met.  
38 U.S.C.A. §§ 1114, 1137, 5103(a), 5103A, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.350, 3.352 (2010).

2.  The criteria for withdrawal of an appeal by the Veteran (or 
his or her authorized representative) have been met with regard 
to the issue of entitlement to an evaluation in excess of 10 
percent for peripheral neuropathy of the right upper extremity.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 
38 C.F.R. § 20.204 (2010).

3.  The criteria for withdrawal of an appeal by the Veteran (or 
his or her authorized representative) have been met with regard 
to the issue of entitlement to an evaluation in excess of 10 
percent for peripheral neuropathy of the right lower extremity.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 
38 C.F.R. § 20.204 (2010).

4.  The criteria for withdrawal of an appeal by the Veteran (or 
his or her authorized representative) have been met with regard 
to the issue of entitlement to an evaluation in excess of 10 
percent for peripheral neuropathy of the left lower extremity.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 
38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.326(a) (2010).  In view of the favorable disposition 
herein, additional discussion of those procedures is unnecessary 
as any defect in the notice or assistance provided to the Veteran 
constituted harmless error.

II.  Entitlement to SMC

A.  Applicable Law

The Veteran claims entitlement to special monthly compensation 
based on need for regular aid and attendance of another person, 
or on account of being housebound.  These matters are governed by 
the provisions of 38 U.S.C.A. § 1114 (k) through (s) and 38 
C.F.R. §§ 3.350 and 3.352.

First, as pertinent to the Veteran's claim here, special monthly 
compensation (as opposed to special monthly pension, which would 
be based on all disabilities rather than only those which are 
service-connected) is payable if, as the result of service-
connected disability, the Veteran has an anatomical loss or loss 
of use of both feet, or of one hand and one foot; has blindness 
in both eyes with visual acuity of 5/200 or less; is permanently 
bedridden; or is so helpless as to be in need of regular aid and 
attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 
3.350(b).  Here, there is no evidence of any service-connected 
anatomical loss or loss of use of both feet or one hand and one 
foot, or of blindness or visual acuity of 5/200, to warrant 
further consideration of these conditions.

Need for aid and attendance means being so helpless as to require 
the regular aid and attendance of another person.  38 U.S.C.A. § 
3.350(b).  Under 38 C.F.R. 
§ 3.352(a), the following factors will be accorded consideration 
in determining whether the Veteran is in need of regular aid and 
attendance of another person: (1) the inability of the Veteran to 
dress or undress himself, or to keep himself ordinarily clean and 
presentable; (2) frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without such aid; (3) 
inability of the Veteran to feed himself because of the loss of 
coordination of upper extremities or because of extreme weakness; 
and (4) inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or assistance 
on a regular basis to protect the Veteran from the hazards or 
dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

It is not required that all the disabling conditions enumerated 
in 38 C.F.R. 
§ 3.352(a) be found to exist before a favorable determination may 
be made.  The particular personal functions which the Veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the Veteran is so helpless as to need regular aid 
and attendance, not that there is a constant need.  38 C.F.R. § 
3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) 
(holding that at least one factor listed in section 3.352(a) must 
be present for a grant of SMC based on need for aid and 
attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a 
proper basis for the determination of whether the Veteran is in 
need of regular aid and attendance of another person.  
"Bedridden" will be that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or lesser 
part of the day to promote convalescence or cure will not 
suffice.  38 C.F.R. § 3.352(a).

Second, under 38 U.S.C.A. § 1114(s), special monthly compensation 
is payable if the Veteran has a single service-connected 
disability rated as 100 percent and - (1) has additional service-
connected disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service-
connected disability and involving different anatomical segments 
or bodily systems, or; (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This requirement 
is met when the Veteran is substantially confined as a direct 
result of service-connected disabilities to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the disability 
or disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C. 1114(s); 38 C.F.R. § 
3.350(i)(2).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran contends he is entitled to special monthly 
compensation based on a need for aid and attendance due to his 
service-connected posttraumatic stress disorder (PTSD), 
polyneuropathy, and diabetes mellitus.  The Board has examined 
the evidence to determine whether the Veteran is rendered unable 
to tend to himself without the help of someone else, or cannot 
leave the home, by virtue of his service-connected disabilities 
alone.  

The Veteran has been awarded service connection for post-
traumatic stress disorder (PTSD), evaluated at 70 percent; type 
II diabetes mellitus, evaluated at 20 percent; dermatitis, 
evaluated at 10 percent; peripheral neuropathy of the right upper 
extremity, evaluated at 10 percent; peripheral neuropathy of the 
right lower extremity, evaluated at 10 percent; peripheral 
neuropathy of the left lower extremity, evaluated at 10 percent; 
and peripheral neuropathy of the left upper extremity, evaluated 
at 10 percent.  The Veteran has also been awarded a total rating 
based on individual unemployability, effective from September 28, 
2001.   

The Veteran was afforded a VA examination in January 2008.   His 
medical records and claims file were reviewed.  It was noted that 
the Veteran was not permanently bedridden and was able to travel 
beyond his current domicile, although he was accompanied to the 
examination by a family member.  The Veteran stated that he 
stayed at home and only left his house if his wife drove him.  
The Veteran used a cane to ambulate, but was able to walk up to a 
few hundred yards without the assistance of another person.  He 
reported dizziness once or more per day and moderate memory loss, 
although he was able to perform all self-care skills.  The 
examiner did not provide an opinion as to whether the Veteran 
required aid and attendance.    

Dr. F. G. completed an aid and attendance examination in March 
2008.  The form notes that the Veteran was not bedridden, but was 
unable to dress, bathe, or go to the bathroom unassisted.  The 
Veteran was able to eat unassisted, but could not walk in and out 
of the home unassisted.  The Veteran required the aid and 
attendance of another person to protect him from the hazards of 
daily living due to diagnosed disabilities, and improvement was 
not anticipated.  The listed diagnoses included PTSD and diabetes 
with incapacitating peripheral neuropathy, and the doctor noted 
that the Veteran required assistance with his daily medications 
due to his memory problems.  

In a July 2008 Adult Beneficiary Field Examination report, it was 
noted that the Veteran required some assistance in performing 
activities of daily living.  His wife stated that the Veteran had 
periods of depression during which she had to give him a bath.  
The Veteran also said that his wife shaved him daily.  He 
attended PTSD group therapy once weekly, and attended church and 
visited his mother when he could.  He had panic attacks so severe 
that he would not drive or go anywhere alone.  During period of 
depression, he could not remember anything or do anything for 
himself.  

The Veteran was afforded another VA examination in July 2009.  He 
was taking 5 medications to address his PTSD symptoms and 
continued to attend group therapy.  He enjoyed watching 
television, sitting on the porch, visiting his mother, and being 
by himself and thinking.  The examiner noted that the Veteran's 
impairment in psychosocial functioning was moderately severe.  He 
had ongoing sleep impairment, with 3 or 4 hours of uninterrupted 
sleep per night.  He experienced panic attacks regularly with no 
apparent trigger; the attacks occurred at least weekly.  His wife 
helped him in and out of the tub when he bathed, applied medicine 
to his feet, and put his socks on because he was unable to bend 
over.  The Veteran's wife also managed his medications because he 
was unable to keep track of them.  He had taken them incorrectly 
in the past and decompensated.  His wife stated that several 
months ago, he became confused about his medications, became 
severely depressed, and would not get out of bed.  She had to 
care for all of his needs including making him use the bathroom.  
For about one month, he stayed in bed in a dark room and refused 
to get up.  The examiner noted mildly impaired remote memory and 
moderately impaired recent memory.  At the time of the 
examination, the Veteran's wife had been his payee for about 5 
years.  The Veteran was unable to manage financial matters, as he 
would not pay bills on time.  The examiner noted the Veteran had 
become increasingly dependent on his wife due to memory 
impairment and depression.  The prognosis for improvement was 
guarded given the chronicity of PTSD and the presence of several 
co-morbid disorders.  Although the examiner noted that, during a 
period of depression, the Veteran would not get out of bed and 
his wife cared for him "like a nurse," the examiner also noted 
since the wife had taken over managing his medications, there had 
been no more episodes like that.  Thus, no psychiatric symptom 
would necessitate aid and attendance.  

At the April 2010 Board hearing, the Veteran and his wife 
testified that on good days, which occurred approximately one 
week out of every month, he would go sit outside on the porch, 
but would not leave the immediate vicinity of the home without 
his wife.  On bad days, which occurred 3 weeks out of every 
month, the Veteran said he would stay in bed and shut himself off 
from the rest of the world.  His wife would prepare food and 
bring it to his bed, helped him get out of bed, bathed him with a 
wash pan when he couldn't get out of bed, dressed him, and even 
fed him at times.  The Veteran testified that he would forget to 
eat and take personal care of himself.  At all times, his wife 
drove him anytime he left the house, ordered and managed his 
medications, and paid the bills.  On bad days, the Veteran would 
stay in bed all day, and on good days, he would be in bed for 6 
to 8 hours of the day.  

The Board also notes a November 2004 letter from the Veteran's 
daughter, E. H., in which she wrote that the Veteran was not 
mentally or physically able to take care of his own needs.  He 
was unable to function without the total assistance of his wife.  
He could not be left alone at any time.  His wife took him to 
group meetings, doctor's appointments, and had to remind him 
daily to take his medications.  On some days, the Veteran would 
forget what day it was, what time of day it was, or which shoe 
goes on which foot.  He would often sit in one place in the 
bedroom just staring at the wall for long periods of time.  

Based on the foregoing, the Board finds that the evidence is in 
relative equipoise regarding whether the Veteran is so helpless 
as to require the regular aid and attendance of another person 
under the criteria of 38 U.S.C.A. § 3.350(b).  Applying the 
benefit-of-the-doubt in favor of the Veteran, the Board finds 
that the evidence demonstrates mental and physical incapacity 
which requires care or assistance on a regular basis to protect 
the Veteran from the hazards or dangers incident to his daily 
environment.  38 C.F.R. § 3.352(a).  

In so finding, the Board has particularly relied upon the opinion 
of March 2008 opinion of Dr. F. G. that the Veteran required the 
aid and attendance of another person to protect him from the 
hazards of daily living due to diagnosed disabilities, and that 
improvement was not anticipated.  Additionally, the Board has 
considered the testimony of both the Veteran and his wife that 
the Veteran has "bad days" with regard to his PTSD symptoms 
approximately 3 weeks out of every month, and during those times, 
the Veteran's wife has to feed, bathe, and take care of the 
Veteran's personal needs.  Even on good days, the Veteran's wife 
stated that the Veteran would stay in bed for 6 to 8 hours during 
the day.  The Board further notes that the testimony of the 
Veteran and his wife contradicts the statement of the July 2009 
VA examiner that the Veteran had not had any additional episodes 
of severe depression, necessitating nurse-like care from his 
wife, since the Veteran's wife had begun managing his 
medications.  Indeed, the VA examiner's opinion appears to be 
contingent on the absence of such episodes, whereas the Veteran's 
testimony, and that of his wife, indicates that the Veteran is 
severely affected by his PTSD symptoms most of the time, such 
that he stays in bed all day and requires the assistance of his 
wife to take care of personal needs.      

In sum, the evidence is in balance, a reasonable doubt has been 
raised, and it is to be resolved in favor of the Veteran.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 
(1990).  Therefore, a grant of special monthly compensation based 
on the need of regular aid and attendance is warranted. 

III.  Increased Rating Claims

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  Withdrawal may be made by the appellant 
or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran, through his spouse, withdrew 
his appeal on the issues of entitlement to increased disability 
evaluations for peripheral neuropathy of the right upper 
extremity, left lower extremity, and right lower extremity, at 
the April 2010 Travel Board hearing, and, hence, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal of these issues, and they are dismissed.


ORDER

Entitlement to special monthly compensation (SMC) based on the 
need for regular aid and attendance is granted.

The claim of entitlement to a disability rating in excess of 10 
percent for peripheral neuropathy of the right upper extremity is 
dismissed.

The claim of entitlement to a disability rating in excess of 10 
percent for peripheral neuropathy of the right lower extremity is 
dismissed.

The claim of entitlement to a disability rating in excess of 10 
percent for peripheral neuropathy of the left lower extremity is 
dismissed.



____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


